 

Exhibit 10.4

 



FOURTH AMENDMENT TO
INVESTOR RIGHTS AGREEMENT

 

This FOURTH AMENDMENT, dated as of February 24, 2020 (this “Amendment”), to the
Investor Rights Agreement, dated as of September 11, 2017 (as it may be amended
from time to time, the “Investor Rights Agreement”), is entered into between
Outlook Therapeutics, Inc., a Delaware corporation (formerly known as
Oncobiologics, Inc., the “Company”), BioLexis Pte. Ltd., a Singapore private
limited company (formerly known as GMS Tenshi Holdings Pte. Limited, the
“Shareholder”), and GMS Ventures and Investments (“GMS”, and, collectively with
the Company, and the Shareholder, the “Parties”). Capitalized terms used but not
defined herein shall have the meanings ascribed to them in the Investor Rights
Agreement.

 

WHEREAS, the Company and the Shareholder entered into the Investor Rights
Agreement;

 

WHEREAS, Section 8.7 of the Investor Rights Agreement permits the Parties to
amend the Investor Rights Agreement by an instrument in writing signed on behalf
of the Company and the Shareholder;

 

WHEREAS, the Company and GMS are entering into that certain Securities Purchase
Agreement, dated as of the date hereof (the “February 2020 Purchase Agreement”),
pursuant to which, subject to the terms and conditions contained therein, GMS
will purchase from the Company, and the Company will issue to GMS, the Shares
and the Warrants (each as defined therein); and

 

WHEREAS, in connection therewith, the Company and the Shareholder desire to
further amend the Investor Rights Agreement as provided herein, including to add
GMS as a Party to the Investor Rights Agreement for purposes of the right to
designate a director pursuant to Article 5 of the Investor Rights Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements contained herein, and
intending to be legally bound hereby, the Parties hereby agree as follows:

 

1.                  Amendment to Section 1.1(c). Section 1.1(c) of the Investor
Rights Agreement is amended and restated as follows:

 

“Following any Affiliate Transfer pursuant to the terms of this Agreement, the
Shareholder shall continue to exercise the rights granted to the Shareholder
hereunder on behalf of the Affiliate Shareholder.”

 

2.                   Amendment to Article II (Registration Rights) of the
Investor Rights Agreement. Throughout Article II of the Investor Rights
Agreement, any reference to “Registrable Securities Beneficially Owned by the
Shareholder”, the Shareholder being named as a selling shareholder or any
similar terms in connection with the registration and resale of the Registrable
Securities shall be deemed to be references to the Shareholder and the Affiliate
Shareholders, as applicable.

 



 

 

 

3.                  Amendment to Right of First Offer. Section 3.1 of the
Investor Rights Agreement is hereby amended and restated as follows:

 

“General. From the date hereof until December 31, 2022, if the Company proposes
to offer or sell any New Securities, the Company shall first offer such New
Securities to the Shareholder in accordance with this Article III.”

 

4.                  Amendment to Preemptive Rights. Section 4.1 of the Investor
Rights Agreement is hereby amended and restated as follows:

 

“General. From the date hereof until December 31, 2022, the Company shall not
issue any New Securities to any Person, except (a) after complying with the
provisions of Article III, and (b) in compliance with the provisions of this
Article IV.”

 

5.                  Amendment to Right of Shareholder to Nominate Directors.
Section 5.2 of the Investor Rights Agreement is hereby amended and restated as
follows:

 

“Right of Shareholder to Nominate Directors. So long as the Shareholder and any
Affiliate Shareholders Beneficially Own, in the aggregate, at least five percent
(5%) of the Company’s outstanding Common Stock on a fully diluted as-converted
basis, the Shareholder (and, in the event the Shareholder is entitled to
nominate more than one director, GMS in accordance with the following sentence)
shall have the right, subject to compliance with the applicable rules of Nasdaq,
to nominate to the Company Board a number of Directors (each, a “Shareholder
Nominee” and, after being elected to the Company Board, a “Shareholder
Director”) equal to the total number of Directors constituting the Company Board
multiplied by the percentage of the outstanding shares of Common Stock that are
Beneficially Owned by the Shareholder and any Affiliate Shareholders (on a fully
diluted as-converted basis), rounding up in the case of any resulting fractional
number of Directors, less the number of Shareholder Nominees who are members of
the Company Board and not subject to election at such Election Meeting; provided
that any such resulting fractional number of Directors shall be rounded down in
the event that rounding up would result in the number of Shareholder Nominees
constituting a majority of the Directors while the Shareholder holds less than
fifty percent (50%) of the outstanding shares of Common Stock (on a fully
diluted as-converted basis); provided, further, that, if the total number of
Directors constituting the Company Board is seven (7), while the Shareholder and
any Affiliate Shareholders Beneficially Own, in the aggregate, greater than or
equal to fifty percent (50%) of the outstanding shares of Common Stock (on a
fully diluted as-converted basis) and less than or equal to fifty-seven percent
(57%) of the outstanding shares of Common Stock (on a fully diluted as-converted
basis), the Shareholder shall have the right to nominate four (4) Directors to
the Company Board. In the event the Shareholder is entitled to nominate more
than one (1) Shareholder Nominee pursuant to the previous sentence, GMS shall be
entitled to nominate one (1) of the Shareholder Nominees, with the remainder of
the Shareholder Nominees to be designated by the Shareholder, it being
understood that in the event the Shareholder is only entitled to designate one
(1) Shareholder Nominee, such nominee shall be designated by the Shareholder.
The Company, GMS and the Shareholder agree that Yezan Haddadin shall be the
initial GMS designee. If the number of Shareholder Directors is less than or
equal to three (3), each Shareholder Director shall serve in a different class
of Directors. If the number of Shareholder Directors is greater than three (3),
to the extent mathematically possible, an equal number of Shareholder Directors
shall serve in each class of Directors. The Shareholder shall have the right to
nominate the Shareholder Nominees from its Affiliates. Any resignation of a
Shareholder Director required to give effect to this Section 5.2 as a result of
a reduction in the amount of outstanding shares of Common Stock Beneficially
Owned by the Shareholder and any Affiliate Shareholder (on a fully diluted
as-converted basis) will comply with the applicable rules of Nasdaq; provided
that, for the avoidance of doubt, any such resignation need not be effective
until the next annual meeting of the stockholders of the Company.”

 



2 

 

 

6.                  Amendment to Qualification and Replacement of Shareholder
Directors. Section 5.5 of the Investor Rights Agreement is hereby amended and
restated as follows:

 

“Qualification and Replacements of Shareholder Directors.

 

(a) Each Shareholder Director shall at all times until cessation of service on
the Company Board meet any (i) applicable requirements or qualifications under
applicable Law or applicable stock exchange rules and (ii) the Company’s
standard qualifications for Directors. Notwithstanding anything set forth to the
contrary in the Charter or the Bylaws, (A) if a Shareholder Director is unable
or unwilling to serve as a Director for any reason, (B) if a Shareholder
Director is removed (upon death, resignation or otherwise), or (C) in the event
that a Shareholder Director or a Shareholder Nominee, as the case may be, fails
to be reelected or elected, as the case may be, at an Election Meeting solely as
a result of failing to receive the required vote of the holders of voting
Capital Stock as required by the Charter and the Bylaws, in each case of clauses
(A), (B) and (C), the Shareholder (or GMS in the case of a Shareholder Director
or Shareholder Nominee designated by GMS) shall have the exclusive right to
submit the name of a replacement candidate for such Shareholder Director or
Shareholder Nominee, as the case may be (a “Replacement”), to the Governance
Committee of the Company for its approval. If so approved, such Replacement
shall serve as the Shareholder Nominee for election in the same class of
Directors on the Company Board as the Shareholder Director or Shareholder
Nominee for which such Person serves as a Replacement. For each proposed
Replacement that is not approved by the Company, the Shareholder (or GMS in the
case of a Shareholder Director or Shareholder Nominee designated by GMS) shall
have the right to submit another proposed Replacement to the Governance
Committee for its approval on the same basis as set forth in the immediately
preceding sentence and, for the avoidance of doubt, the Company shall not fill
the vacancy on the Company Board during any period in which the appointment of a
Shareholder Director is pending without the prior written consent of the
Shareholder (or GMS in the case of a Shareholder Director or Shareholder Nominee
designated by GMS). The Shareholder (or GMS in the case of a Shareholder
Director or Shareholder Nominee designated by GMS) shall have the right to
continue submitting the name of a proposed Replacement to the Governance
Committee for its approval until the Governance Committee approves that a
Replacement may serve as a nominee for election or appointment as a Director or
to serve as a Director, whereupon such Person shall be appointed as the
Replacement. To the extent a Replacement is nominated pursuant to this Section
5.5(a), the Company’s obligations under Section 5.3 shall be fulfilled with
respect to such Replacement.

 

(b) If any Shareholder Director is serving on the Company Board on the
Expiration Date, the Shareholder (or GMS in the case of a Shareholder Director
or Shareholder Nominee designated by GMS) shall use its commercially reasonably
efforts to cause such Shareholder Director to promptly tender his or her
resignation to the Company Board, which resignation the Governance Committee
shall determine to accept or reject in its sole discretion.”

 



3 

 

 

7.                  Amendment of Section 8.2 (Fees and Expenses) of the Investor
Rights Agreement. Section 8.2 of the Investor Rights Agreement is hereby amended
and restated in its entirety as follows:

 

“Fees and Expenses. All costs and expenses incurred by the Parties in connection
with the negotiation, execution and delivery of this Agreement, the Purchase
Agreement, the Nov 2018 Purchase Agreement, the February 2020 Purchase Agreement
and any amendments relating thereto, and any costs and expenses, including
advisor and attorney fees, incurred by the Shareholder or an Affiliated
Shareholder in connection with its ownership of any securities of the Company,
including the Common Shares and the Warrants or the Shareholder’s, will be borne
solely and entirely by the Company, and the Company shall pay or reimburse the
Shareholder or Affiliated Shareholder for all such amounts within ten (10)
Business Days of receipt of an invoice relating thereto.”

 

8.                  Amendment of Section 8.3 (Notices) of the Investor Rights
Agreement. Section 8.3 of the Investor Rights agreement is hereby amended and
restated as follows:

 

“Notices. All notices, requests, claims, demands and other communications under
this Agreement shall be in writing and shall be given or made (and shall be
deemed to have been duly given or made upon receipt) by delivery in person, by
an internationally recognized overnight courier service, or by email
transmission (upon confirmation of receipt and with a confirmatory copy sent by
an internationally recognized overnight courier service) to the respective
parties hereto at the following addresses (or at such other address for a party
as shall be specified in a notice given in accordance with this Section 8.3):

 

If to the Company, addressed to it at:

 

Outlook Therapeutics, Inc.
7 Clarke Drive
Cranbury, New Jersey 08512
Email: LawrenceKenyon@OutlookTherapeutics.com
Attention: Lawrence A. Kenyon

 

4 

 

 



With a copy (which shall not constitute notice) to:

 

Cooley LLP
55 Hudson Yards
New York, New York 10001
Email: ypierre@cooley.com
Attention: Yvan-Claude Pierre

 

If to the Shareholder, addressed to it at:

 

BioLexis Pte. Ltd.
36 Robinson Road
#13-01
City House
Singapore 06887
Email: info@gmsholdings.com
Attention: Executive Director

 

With a copy (which shall not constitute notice) to:

 

Shearman & Sterling LLP
111 Congress Avenue, Suite 1700
Austin, Texas 78701
Email: rdenton@shearman.com
Attention: J. Russel Denton

 

If to GMS, addressed to it at:

 

GMS Ventures and Investments
c/o Intertrust Corporate Services (Cayman) Limited
190 Elgin Avenue
George Town
Grand Cayman KY1-9007
Cayman Islands
Email: info@gmsholdings.com

 

With a copy (which shall not constitute notice) to:

 

Shearman & Sterling LLP
111 Congress Avenue, Suite 1700
Austin, Texas 78701
Email: rdenton@shearman.com
Attention: J. Russel Denton”

 

9.                  Amendment to Definition of Affiliate. The definition of
“Affiliate” in Section 8.4 of the Investor Rights Agreement is amended and
restated as follows:

 

“Affiliate” of a specified Person means a Person who, directly or indirectly
through one or more intermediaries, controls, is controlled by, or is under
common control with, such specified Person; provided that no portfolio company
of the Shareholder, GMS Pharma (Singapore) Pte. Limited (or its Affiliates), or
Tenshi Life Sciences Private Limited (or its Affiliates) shall be deemed to be
an “Affiliate”.

 



5 

 

 

10.              Amendment to Definition of Affiliate Shareholder. The
definition of “Affiliate Shareholder” in Section 8.4 of the Investor Rights
Agreement is amended and restated as follows:

 

“Affiliate Shareholder” means any of: (a) the transferee of an Affiliate
Transfer pursuant to Section 1.1(b), (b) GMS, (c) GMS Pharma (Singapore) Pte.
Limited (or its Affiliates), or (d) Tenshi Life Sciences Private Limited (or its
Affiliates).

 

11.              Amendment to Definition of Affiliate Shareholder. The
definition of “Common Shares” in Section 8.4 of the Investor Rights Agreement is
amended and restated as follows:

 

“Common Shares” means the Preferred Shares, the Series A-1 Preferred (including
the New Preferred, as each term is defined in the Exchange Agreement), and
shares of Common Stock issuable upon conversion of the Preferred Shares, the
Series A-1 Preferred (including the Conversion Shares, as such term is defined
in the Exchange Agreement) and exercise of the Warrants, together with any
shares of Common Stock (including, (x) as each term is defined in the 2018
Purchase Agreement and in the Nov 2018 Purchase Agreement, as the case may be,
the Common Shares, Shares, Warrants and Warrant Shares, (y) as each term is
defined in the February 2020 Purchase Agreement, the Shares, Warrants and
Warrant Shares), otherwise held by the Shareholder, any Affiliate Shareholder
and any Transferee Shareholder at any time following the date of this
Agreement.”

 

12.              Representations and Warranties. Each of the Company, the
Shareholder and GMS represents and warrants that (a) it has the power and
authority to execute and deliver this Amendment and (b) this Amendment
constitutes the legal, valid and binding obligation of each of the above
parties, enforceable against each such party in accordance with its terms,
subject to the Enforceability Exceptions.

 

13.              Miscellaneous. Sections 8.5 (Interpretation; Headings), 8.6
(Severability), 8.7 (Entire Agreement; Amendments), 8.13 (Waiver), 8.8
(Assignment; No Third Party Beneficiaries), 8.10 (Governing Law; Consent to
Jurisdiction; Waiver of Jury Trial) and 8.11 (Counterparts) of the Investor
Rights Agreement are hereby incorporated into this Amendment mutatis mutandis as
if set forth in full herein.

 

 

[Remainder of page intentionally left blank]

 

6 

 



 

IN WITNESS WHEREOF, the Company, the Shareholder and GMS have caused this
Amendment to be executed as of the date first written above by their respective
officers thereunto duly authorize.

 



  Outlook Therapeutics, Inc.               By: /s/ Lawrence A. Kenyon      
Name: Lawrence A. Kenyon       Title: Chief Executive Officer and Chief
Financial Officer               BioLexis Pte. Ltd.               By: /s/ Faisal
G. Sukhtian       Name:   Faisal G. Sukhtian       Title: Director              
          GMS Ventures and Investments               By: /s/ Ghiath Munir
Sukhtian        Name: Ghiath Munir Sukhtian        Title: Managing Director  



 





